ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
Sigtem Technology, Inc.                          )     ASBCA No. 60280
                                                 )
Under Contract Nos. FA8650-05-C-1808             )
                    FA8650-05-C-1828             )

APPEARANCE FOR THE APPELLANT:                          Mr. Chun Yang
                                                        President

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Srikanti Schaffner, Esq.
                                                        Trial Attorney
                                                        Defense Contract Management Agency
                                                        Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 14 July 2016




                                                     Administrative Judge
                                                     Acting Chairman
                                                     Armed Services Board
                                                     of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services· Board of Contract Appeals in ASBCA No. 60280, Appeal of Sigtem
Technology, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals